Mr. Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Negligence, § 186*—when evidence sufficient to make prima facie case. In an action to recover for personal injuries caused by being struck by an auto-truck alleged to be owned and controlled by defendant, where defendant’s pleadings put in issue the fact of such ownership and control by it, such possession and control by defendant held proved prima facie by evidence showing that the name of defendant was painted on the outside of such truck. 2. Negligence, § 165*—when evidence admissible to show ownership of vehicle causing injury. In an action to recover for personal injuries caused by being struck by an auto-truck, where defendant’s pleadings put in issue the ownership and control of the truck and the control of the servant operating it at the time of the accident, held error to exclude evidence that such truck was in fact not owned and operated by defendant at the time of the accident, and was owned and operated by another under contract with defendant, and that the servant operating such truck at such time was the servant of such other person, as it was competent for defendant to show such facts as tending to sustain its pleadings and exonerate it from liability.